Name: Commission Regulation (EEC) No 1524/91 of 5 June 1991 amending Regulation (EEC) No 3472/85 on the buying-in and storage of olive oil by intervention agencies
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy
 Date Published: nan

 Avis juridique important|31991R1524Commission Regulation (EEC) No 1524/91 of 5 June 1991 amending Regulation (EEC) No 3472/85 on the buying-in and storage of olive oil by intervention agencies Official Journal L 142 , 06/06/1991 P. 0024 - 0025 Finnish special edition: Chapter 3 Volume 37 P. 0209 Swedish special edition: Chapter 3 Volume 37 P. 0209 COMMISSION REGULATION (EEC) No 1524/91 of 5 June 1991 amending Regulation (EEC) No 3472/85 on the buying-in and storage of olive oil by intervention agenciesTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats (1), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 12 (4) thereof, Whereas, with a view to encouraging a policy geared to the production of quality goods, the quality requirements for intervention should be made stricter; whereas, to that end, lampante grade oils with more than 8 % acidity should be excluded from intervention; whereas, to the same end, the price reductions applicable to lampante grade oils should be adjusted; whereas, for the sake of sound management of intervention, a slight adjustment should also be made for oils of better qualitites for which there are normally outiets on the market; Whereas, in order to simply management of the intervention arrangements, certain conditions governing the acceptance and storage of oils should be reviewed; whereas, however, in view of the production conditions in Portugal, the minimum quantities of lots which may be offered for intervention should be maintained unaltered in that country for the 1990/91 marketing year; whereas Commission Regulation (EEC) No 3472/85 (3), as last amended by Regulation (EEC) No 3502/88 (4), must consequently be amended; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 3472/85 is hereby amended as follows: 1. In the second paragraph of Article 1, the words 'may not be more than 10 %' are replaced by 'may not be more than 8 %'. 2. In Article 2: (a) paragraph 3 is replaced by the following: '3. Each lot offered must cover at least 20 tonnes of olive oil. However, for the 1990/91 marketing year, each lot offered in Portugal must cover at least the quantities set out below: - 500 kilograms if the oil offered is of one of the quantities defined in point 1 (a) or (b) of the Annex to Regulation No 136/66/EEC, - 1 000 kilograms if the oil offered is of the quality defined in point 1 (c) of that Annex, - 2 000 kilograms if the oil offered is of the quality defined in point 1 (d) of that Annex or if the lot offered is divided into two or more parts of different qualities as defined in point 1 of that Annex.'; (b) in paragraph 4, the second subparagraph is deleted. 3. Article 8 (2) is replaced by the following: '2. The quantity of each storage lot must exceed 20 tonnes, except in cases of a shortage of oil.' 4. The Annex is replaced by the Annex hereto. Article 2 This Regulation shall enter into force on 17 June 1991. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 June 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No 172, 30. 9. 1966, p. 3025/66. (2) OJ No L 353, 17. 12. 1990, p. 23. (3) OJ No L 333, 11. 12. 1985, p. 5. (4) OJ No L 306, 11. 11. 1988, p. 40. ANNEX (ECU/100 kg) Description and quality as defined in the Annex to Regulation No 136/66/EEC (the degree of acidity represents the free fatty-acid content expressed as oleic acid/100 g of oil) Price increase Price reduction Extra virgin olive oil 17,00 - Virgin olive oil 6,00 - Semi-fine virgine olive oil - - Lampante virgin olive oil, 1 ° - 10,00 Other lampante virgin olive oils - More than 1 ° to up to 5 ° acidity Reduction increased by ECU 0,32 for each additional tenth of a degree of acidity - More than 5 ° to up to 8 ° acidity Reduction increased by ECU 0,35 for each additional tenth of a degree of acitity